Order entered December 23, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00637-CV

        ROBERT M. MOORE AND REBECCA MOORE, Appellants

                                           V.

                     THE BRIDGES ON TRAVIS, Appellee

                On Appeal from the County Court at Law No. 2
                           Grayson County, Texas
                    Trial Court Cause No. 2020-2-072CV

                                      ORDER

      Before the Court is appellants’ December 22, 2020 motion for extension of

time to file their corrected brief. We GRANT the motion and ORDER the brief

be filed no later than January 11, 2021.


                                                /s/   KEN MOLBERG
                                                      JUSTICE